Motion GRANTED and Order filed January 4, 2021.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00874-CR
                               NO. 14-20-00875-CR
                                   ____________

 IN RE THE STATE OF TEXAS EX REL. KIM OGG, HARRIS COUNTY
                   DISTRICT ATTORNEY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          WRIT OF PROHIBITION
                      County Criminal Court at Law No. 7
                            Harris County, Texas
                        Trial Court Cause No. 2269615


                                      ORDER

      On December 31, 2020, relator the State of Texas Ex Rel, Kim Ogg, Harris
County District Attorney, filed a petition for writ of mandamus in this court. Relator
asks this court to order the Honorable Andrew Wright, Judge of County Criminal
Court at Law No. 7, in Harris County, Texas, to set aside his December 9, 2020 order
setting the underlying case for a nonjury trial entered in trial court number 2269615,
styled The State of Texas v. Lisa Murcia. Relator has also filed a petition for writ of
prohibition, in which relator seeks to prevent Judge Wright from conducting a
nonjury trial in the underlying case.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On December 31, 2020, relator asked this court to
stay proceedings in the trial court pending a decision on the petitions for writ of
mandamus and prohibition.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 2269615, The State
of Texas v. Lisa Murcia, STAYED until a final decision by this court on relator’s
petitions for writ of mandamus and prohibition, or until further order of this court.

      In addition, the court requests real party in interest Lisa Murcia to file a
response to the petition for writ of mandamus on or before January 25, 2021. See
Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                           2